PARIENTE, J.,
concurring.
The respondent is not being disciplined because he held himself out as a “specialist” or “expert” in an area of law in which he was certified. He is being disciplined because he used the trade name “Legal Experts,” when he was a sole practitioner who was not certified by The Florida Bar in all fields of specialization. The use of this trade name is misleading to the public.
This lawyer had been using this trade name since April 2006, prior to our approval of the Bar’s request to allow lawyers who are board-certified by The Florida Bar to identify themselves as “experts.” Even as approved, the rules provide that an attorney who is board-certified in a particular area of the law by The Florida Bar may use the designations “board certified,” “specialist,” or “expert,” but he or she needs to include the area of certification. As set forth in rule 4-7.2(c)(6)(A) of the Rules Regulating the Florida Bar, a lawyer who is certified by The Florida Bar in a particular area of the law “may inform the public and other lawyers of the lawyer’s certified areas of legal practice. Such communications should identify The Florida Bar as the certifying organization and may state that the lawyer is ‘certified,’ ‘board certified,’ a ‘specialist in (area of certification),’ or an ‘expert in (area of certification).’ ”
To use the trade name “Legal Experts” or even “Legal Specialists” violates the rules in two ways. First, as mentioned, the respondent is a sole practitioner. Second, he can only use the designation “legal expert” or “legal specialist” with the area of certification. The use of the trade name in respondent’s legal advertisements and *641communications is a clear violation of rule 4-7.2(c)(6)(A) and a clear abuse of the Florida certification plan as set forth in chapter 6 of the Rules Regulating the Florida Bar. The use of the trade name is misleading to the public, and I concur in the Court’s decision that Gary Elvin Doane should be publicly reprimanded for his actions.
CANADY and PERRY, JJ., concur.